

EXHIBIT 10.3


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Employment Agreement” or “Agreement”), dated
this 25th day of January 2007, is by and between Unicorp, Inc., a Nevada
corporation, Houston, Texas (the “Company”), and Arthur B.  Ley (the
“Executive”) an individual.


WHEREAS, the Executive is willing to enter into an agreement with the Company
upon the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties hereto agree as follows:


1. Term of Agreement; Termination of Prior Agreement. Subject to the terms and
conditions hereof, the term of employment of the Executive under this Employment
Agreement shall be for the period commencing on February 1, 2007 (the
“Commencement Date”) and terminating on January 31, 2008, unless sooner
terminated as provided in accordance with the provisions of Section 5 hereof.
(Such term of this agreement is herein sometimes called the “Retained Term”).


2. Employment. As of the Commencement Date, the Company hereby agrees to employ
the Executive as Executive Vice President of Exploration and Chief Strategy
Officer (“CSO”) of the Company with such duties as assigned from time to time by
the Company, and the Executive hereby accepts such employment and agrees to
perform his duties and responsibilities hereunder in accordance with the terms
and conditions hereinafter set forth.


3. Duties and Responsibilities.


(a)
Duties. Executive shall perform such duties as are usually performed by a CSO
and Executive Vice President of Exploration with such duties as assigned from
time to time by the Company of a business similar in size and scope as the
Company and such other reasonable additional duties as may be prescribed from
time-to-time by the Company’s President and Chief Executive Officer which are
reasonable and consistent with the Company’s operations, taking into account
Executive’s expertise and job responsibilities. This agreement shall survive any
job title or responsibility change. All actions of Executive shall be subject
and subordinate to the review and approval of the President and Chief Executive
Officer and the board of directors. The President and Chief Executive Officer of
the Company shall be the final and exclusive arbiter of all policy decisions
relative to the Company’s business (including their subsidiaries).



(b)
Devotion of Time. During the term of this agreement, Executive agrees to devote
his exclusive and full-time service during normal business hours to the business
and affairs of the Company (including their subsidiaries) to the extent
necessary to discharge the responsibilities assigned to Executive and to use
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the term of this Agreement it shall not be a violation
of this Agreement for Executive to manage personal investments or companies in
which personal investments are made so long as such activities do not interfere
with the performance of Executive’s responsibilities with the Company and which
companies are not in direct competition with the Company.



 
1

--------------------------------------------------------------------------------

 
 
4. Compensation and Benefits During the Employment Term.


(a)
Salary. Executive will be compensated by the Company at a monthly base salary of
$15,000.00, from which shall be deducted income tax withholdings, social
security, and other customary Executive deductions in conformity with the
Company’s payroll policy in effect.




(b)  
Vacation. Executive shall be entitled to three weeks paid vacation each year
beginning on the date of this Agreement.




(c)  
Other Allowances. The Executive shall be entitled to a $750 monthly car
allowance (no mileage reimbursement), a $750 monthly health plan allowance and a
$750 monthly home office allowance.



(d)
Option. The Executive shall receive an employee option to purchase 700,000
shares at an exercise price of $ .10 per share. The option shall vest according
to the following schedule provided that on any vesting date set forth below,
Executive is still employed by the Company at such date:



(i) 50,000 Options will vest 12 months from the date of execution of this
Agreement;


(ii) 50,000 Options will vest if Executive brings three (3) new exploration
deals (non-self generated) which the Company elects to participate in within 90
days from the date of execution of this Agreement;


(iii)100,000 Options will vest if Executive brings one (1) new exploration deal
(self generated) which the Company elects to participate in within 90 days from
the date of execution of this Agreement;


(iv) 50,000 Options will vest if Executive brings six (6) new explorations deals
(non-self generated) which the Company elects to participate in within six (6)
months from the date of execution of this Agreement;


(v) 100,000 Options will vest if Executive brings three (3) new exploration deal
(self generated) which the Company elects to participate in within six (6)
months from the date of execution of this Agreement;


(vi) 50,000 Options will vest if Executive brings twelve (12) new explorations
deals (non-self generated) which the Company elects to participate in within
twelve (12) months from the date of execution of this Agreement;


(vii) 100,000 Options will vest if Executive brings five (5) new exploration
deal (self generated) which the Company elects to participate in within twelve
(12) months from the date of execution of this Agreement;


(viii) 100,000 Options will vest if 40% of the new exploration deals generated
by Executive for the twelve (12) month period are economical and completed; and


(ix) 100,000 Options will vest if 60% of the new exploration deals generated by
Executive for the twelve (12) month period are economical and completed;




The options shall be evidenced by an option agreement, shall expire in four
years, and shall be subject to the terms of the Company’s 2004 Stock Option Plan
and such option agreement. Notwithstanding the expiration date, the option
(including all vested and unvested options) shall automatically terminate 90
days after the Executive ceases to be employed by the Company, provided that if
the Executive is terminated by the Company for Cause, the option (including all
vested and unvested options) shall automatically terminate on the date of the
Executive’s termination. The parties acknowledge the existence of vesting
provisions lasting longer than the Employment Term is not meant to extend the
Employment Term, and that such vesting provisions do not require the Company to
employ the Executive for any period of time.


 
2

--------------------------------------------------------------------------------

 
 
 
(e)
As additional consideration for entering into this Agreement, Executive agrees
to restrict the amount of shares of Company common stock that he can sell,
including shares previously acquired in the open market, through private
transactions, through previous employment agreements, as well as shares acquired
pursuant to this Agreement, by concurrently entering into the lock-up, leak-out
agreement attached hereto as Exhibit A.





5.  Termination.



(a)  
Executive's employment under the Agreement may be terminated under any of the
following circumstances:



(i)  Immediately by the Company, upon the death of Executive.


(ii)  By the Executive at any time, upon 14 days written notice.


(iii)  Immediately, upon written notice by the Company for Cause which for
purposes of the Agreement shall be defined as (i) Executive's willful and
persistent inattention to his reasonable duties which amounts to gross
negligence or willful dishonesty towards, fraud upon, or deliberate injury or
attempted injury to, the Company, (ii) Executive's willful breach of any term or
provision of the Agreement which breach shall have remained substantially
uncorrected for 15 days with an opportunity to cure following written notice to
the Executive; or (iii) the commission by Executive of any act or any failure by
Executive to act involving criminal conduct, whether or not directly relating to
the business and affairs of the Company.



(b)  
Effects of Termination. In the event that the Agreement is terminated pursuant
to Section 6(a) or upon expiration of the term of the Agreement, neither the
Executive nor the Company shall have any further obligations hereunder except
for (a) obligations occurring prior to the date of termination, and
(b) obligations, promises or covenants contained herein which are expressly made
to extend beyond the term of the Agreement.




(c)  
Improper Termination. In the event of the Executive's termination by the Company
for any reason other than for Cause or the death of the Executive, Executive
shall continue to be paid, as severance pay, an amount equal to his salary at
the time of termination until the earlier of: (i) the end of the Employment
Term, or (ii) 60 calendar days from the date of the termination. Except for the
severance pay the Company shall not have any further obligations hereunder
except for (a) obligations occurring prior to the date of termination, and
(b) obligations, promises or covenants contained herein which are expressly made
to extend beyond the term of the Agreement.



 
3

--------------------------------------------------------------------------------

 
 
6.  Revealing of Trade Secrets, etc. Executive acknowledges the interest of the
Company in maintaining the confidentiality of information related to its
business and shall not at any time during the Employment Term or thereafter,
directly or indirectly, reveal or cause to be revealed to any person or entity
the supplier lists, customer lists or other confidential business information of
the Company; provided, however, that the parties acknowledge that it is not the
intention of this paragraph to include within its subject matter (a) information
not proprietary to the Company, (b) information which is then in the public
domain through no fault of Executive, or (c) information required to be
disclosed by law.




8. Arbitration. If a dispute should arise regarding this Agreement, all claims,
disputes, controversies, differences or other matters in question arising out of
this relationship shall be settled finally, completely and conclusively by
arbitration of a single arbitrator, which is mutually agreed upon, in Houston,
Texas, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the "Rules"). Arbitration shall be initiated by written
demand. This Agreement to arbitrate shall be specifically enforceable only in
the District Court of Harris County, Texas. A decision of the arbitrator shall
be final, conclusive and binding on the Company and the Executive, and judgment
may be entered in the District Court of Harris County, Texas, for enforcement
and other benefits. On appointment, the arbitrator shall then proceed to decide
the arbitration subjects in accordance with the Rules. Any arbitration held in
accordance with this paragraph shall be private and confidential. The matters
submitted for arbitration, the hearings and proceedings and the arbitration
award shall be kept and maintained in strictest confidence by Executive and the
Company and shall not be discussed, disclosed or communicated to any persons. On
request of any party, the record of the proceeding shall be sealed and may not
be disclosed except insofar, and only insofar, as may be necessary to enforce
the award of the arbitrator and any judgment enforcing an award. The prevailing
party shall be entitled to recover reasonable and necessary attorneys' fees and
costs from the non-prevailing party.




9. Survival. In the event that this Agreement shall be terminated, then
notwithstanding such termination, the obligations of Executive pursuant to
Section 6 of this Agreement shall survive such termination.


10. Contents of Agreement, Parties in Interest, Assignment, etc. This Agreement
sets forth the entire understanding of the parties hereto with respect to the
subject matter hereof. All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
heirs, representatives, successors and assigns of the parties hereto, except
that the duties and responsibilities of Executive hereunder which are of a
personal nature shall neither be assigned nor transferred in whole or in part by
Executive. This Agreement shall not be amended except by a written instrument
duly executed by the parties.


11. Severability; Construction. If any term or provision of this Agreement shall
be held to be invalid or unenforceable for any reason, such term or provision
shall be ineffective to the extent of such invalidity or unenforceability
without invalidating the remaining terms and provisions hereof, and this
Agreement shall be construed as if such invalid or unenforceable term or
provision had not been contained herein. The parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
12. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other party shall be in writing and shall be
deemed to have been duly given when delivered personally; or five (5) days after
dispatch by registered or certified mail, postage prepaid, return receipt
requested; or one (1) day after dispatch by overnight courier service; in each
case, to the party to whom the same is so given or made:


If to the Company addressed to:
 
Unicorp, Inc.
5075 Westheimer, Suite 975
Houston, Texas 77056
Attn: Chief Executive Officer


If to Executive addressed to:


Arthur B. Ley
______________________
______________________


or to such other address as the one party shall specify to the other party in
writing.


13. Counterparts and Headings. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all which together
shall constitute one and the same instrument. All headings are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.


14. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Texas, without regard to the conflict
of laws provisions thereof. Venue of any dispute concerning this Agreement shall
be exclusively in Harris County, Texas.


15. Waiver.  The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
to subsequently enforce and compel strict compliance with every provision of
this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




Arthur B. Ley        UNICORP, INC.






_/s/ Arthur . Ley____________  _/s/ Kevan Casey________________
Kevan Casey, Chief Executive Officer

 


 
5

--------------------------------------------------------------------------------

 



EXHIBIT A


LOCK-UP AGREEMENT




THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is entered into concurrently
with, and in consideration for, the parties entering into the employment
agreement dated the even date hereof (“Employment Agreement”), as well as other
good and valuable consideration, the receipt of which the parties hereby
acknowledge, by and between Unicorp, Inc., a Nevada corporation (the “Company”),
and Art Ley (“Holder”).


WHEREAS, the parties to restrict Holder’s ability to transfer all shares of
Unicorp, Inc. common stock (“Unicorp Common Stock”) that Holder owns as of the
date hereof or acquires after the date hereof ( either upon exercise of options
pursuant to existing or prior employment agreements or other agreements, or
through open market or private transactions); and


WHEREAS, the Holder has agreed to enter into this Agreement and to restrict the
sale, assignment, transfer, conveyance, or hypothecation of the Unicorp Common
Stock, all on the terms set forth below.


NOW, THEREFORE, for consideration of entering into the Employment Agreement and
in consideration of the foregoing premises and the mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



1.  
The Holder may not sell, pledge, hypothecate, transfer, assign or in any other
manner dispose of any shares of Unicorp, Inc. Common Stock in amounts in excess
of 15,000 shares per day for the duration of this Agreement.




2.  
The Holder agrees that it will not engage in any short selling of Unicorp Common
Stock during the term of this Agreement.




3.  
Except as otherwise provided in this Agreement or any other agreements between
the parties, the Holder shall be entitled to their respective beneficial rights
of ownership of Unicorp Common Stock, including the right to vote the Unicorp
Common Stock for any and all purposes.




4.  
The Unicorp Common Stock restrictions covered by this Agreement shall be
appropriately adjusted should Unicorp undergo a forward split or a reverse split
or otherwise reclassify its shares of Unicorp Common Stock and the parties agree
that appropriate legends may be placed on the shares of Unicorp Common Stock.




5.  
The resale restrictions on the Unicorp Common Stock set forth in this Agreement
shall be in addition to all other restrictions on transfer imposed by applicable
United States and state securities laws, rules and regulations.




6.  
Unicorp or each Holder who fails to fully adhere to the terms and conditions of
this Agreement shall be liable to every other party for any damages suffered by
any party by reason of any such breach of the terms and conditions hereof. Each
Holder agrees that in the event of a breach of any of the terms and conditions
of this Agreement by any such Holder, that in addition to all other remedies
that may be available in law or in equity to the non-defaulting parties, a
preliminary and permanent injunction and an order of a court requiring such
defaulting Holder to cease and desist from violating the terms and conditions of
this Agreement and specifically requiring such Holder to perform his/her/its
obligations hereunder is fair and reasonable by reason of the inability of the
parties to this Agreement to presently determine the type, extent or amount of
damages that Unicorp or the non-defaulting Holder may suffer as a result of any
breach or continuation thereof. In the event of default hereunder, the
non-defaulting parties shall be entitled to recover reasonable attorney's fees
incurred in the enforcement of this Agreement.




7.  
This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended unless both parties
agree in writing.




8.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to contracts entered into and to be performed
wholly within said State; and Unicorp and the Holder agree that any action based
upon this Agreement may be brought in the United States and state courts of
Harris County, Texas only, and each submits himself/herself/itself to the
jurisdiction of such courts for all purposes hereunder.







IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.








Date :January 25, 2007    Unicorp, Inc.






By: _/s/ Kevan Casey____________________
Kevan Casey, Chief Executive Officer


 


HOLDER






By: _/s/ Arthur B. Ley_____________


Arthur B. Ley











